Citation Nr: 0003516	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  98-20 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
hepatitis, currently evaluated as zero percent disabling.


REPRESENTATION

The veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Mancini, Associate Counsel






INTRODUCTION

The veteran had active service from April 1969 until April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1997 rating determination by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
located in Waco, Texas.

In his substantive appeal, the veteran requested a personal 
hearing at the RO before a member of the Board.  In October 
1999, the veteran withdrew in writing his request for a 
hearing.  See 38 C.F.R. § 20.704(e) (1999).


REMAND

A claim for an increased rating is regarded as a new claim 
and is subject to the well-groundedness requirement.  38 
U.S.C.A. § 5107(a) (West 1991); see also Proscelle v. 
Derwinski, 2 Vet. App. 629, 631 (1992).  In order to present 
a well grounded claim for an increased rating of a service-
connected disability, the veteran need only submit his or her 
competent testimony that symptoms, reasonably construed as 
related to the service-connected disability, have increased 
in severity since the last evaluation.  See Proscelle, 2 Vet. 
App. at 631, 632.  The veteran has stated, in essence, that 
the symptoms of his service-connected hepatitis have 
increased. The Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).

Since the veteran's claim is well grounded, the Board notes 
that the VA has a duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. § 5107(a)(1999).  In 
order to properly fulfill this duty, the Board finds it 
necessary to remand this case for further development.

The veteran claimed in his November 1998 substantive appeal 
that he was evaluated for hepatitis at the VA Medical Center 
(VAMC) in Albuquerque, New Mexico, on or about November 12, 
1998.  The veteran requested that these records be obtained.  
The record reflects that the RO requested outpatient 
treatment reports from the Albuquerque VAMC for the period 
beginning in November 1998.  The Chief of Health 
Administration Services stated that the veteran's medical 
records were transferred to the Big Spring VAMC on November 
13, 1998.  The record further reflects that the RO requested 
outpatient treatment reports from the Big Spring VAMC several 
times, and copies of the treatment records that were 
transferred from the Albuquerque VAMC.  The Big Spring VAMC 
responded "NONE from VAMC Albuquerque," and further stated, 
"We transferred OUR medical record to VAMC Albuquerque for 
vet's appointment there in Nov/98.  They transferred it back 
to us with no notes, test results or anything else in it that 
they did."  The Big Spring VAMC provided a copy of their 
records pertaining to the veteran from the period of November 
1998 to the present.  The Board notes that the records from 
the Big Spring VAMC are dated in February 1999 and are not 
related to hepatitis.  The November 1998 medical records from 
the Albuquerque VAMC are not in the veteran's file.

The veteran's statement that he was treated at the 
Albuquerque VAMC in November 1998 appears to be confirmed by 
the comments from the Big Spring VAMC that they transferred 
their medical record to the Albuquerque VAMC for the 
veteran's appointment there in November 1998.  There is no 
indication that the claimed November 1998 medical records 
from the Albuquerque VAMC have in any way been destroyed.  
Thus, the Board concludes that the RO should again attempt to 
obtain such records since they could be pertinent to the 
veteran's claim.  The Board recognizes that VA has a duty to 
obtain all available medical records from government sources 
in the adjudication of a claim.  Lind v. Principi, 3 Vet. 
App. 493, 494 (1992).  This is particularly compelling in 
light of Hayre v. West, No. 
98-7046 (Fed Cir. Jan. 21, 2000), which indicates that a 
single request for pertinent medical records specifically 
requested by a claimant but not obtained by the RO did not 
fulfill the duty to assist.

Accordingly, the Board is remanding this case for the 
following actions:

1. The RO should attempt to obtain all VA 
medical 
treatment records pertaining to the 
veteran that have not been previously 
secured, and should associate any such 
records with the veteran's claims folder.  
In particular, the RO should again 
attempt to obtain the treatment records 
from the Albuquerque VAMC, dated on or 
about November 12, 1998, which may 
pertain to the evaluation of hepatitis.  
Any such records obtained from the 
Albuquerque VAMC should be associated 
with the veteran's claims folder.  

2. The RO should request that the veteran 
identify the 
names and addresses of all medical care 
providers who ever treated him for 
hepatitis.  After securing any necessary 
releases, the RO should attempt to obtain 
copies of any pertinent treatment records 
identified by the veteran which have not 
been previously secured.  Any such 
medical treatment records should be 
associated with the veteran's claims 
folder.

3.  After the development requested above 
has been 
completed to the fullest extent possible, 
the RO should again review the record and 
conduct any additional development which 
is deemed to be necessary, at their 
discretion.  

4. The RO should then re-adjudicate the 
issue of 
entitlement to a compensable evaluation 
for service-connected hepatitis, 
currently evaluated as zero percent 
disabling.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished 
with a supplemental statement of the case 
and given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
"the Court").  The Court has stated that compliance by the 
Board or the RO is neither optional nor discretionary.  Where 
the remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

CONTINUED ON NEXT PAGE


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




